Citation Nr: 1327285	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  06-35 869	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that proposed to reduce the Veteran's service-connected skin disability from 30 percent to 10 percent.  The Veteran's disability rating for his service-connected skin disability was reduced to 10 percent in an April 2006 rating decision.  The Veteran testified at a videoconference hearing before the Board in June 2010.  In October 2010, the Board restored the 30 percent rating for the Veteran's service-connected skin disability and remanded the claim for further development.  The Veteran's claim was also remanded by the Board in December 2012.    


FINDING OF FACT

The Veteran's skin disability does not affect more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, nor does it require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a skin disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7899-7806 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2005, September 2008, October 2010, December 2012, and January 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that his service-connected skin disability warrants a rating in excess of the currently assigned 30 percent.  

The Veteran has reported constant exudation, itching, and crusting, with frequent cyst removal as a result of his skin disability since 1972.  The disability affects mainly the Veteran's face, ears, neck, chest, and back. 

At a VA examination in July 2003, the skin disability was manifested by multiple small cavities from excisions of sebaceous cysts, with tissue loss of less than 6 square inches and abnormal texture of less than 6 square inches.  The skin disability covered 20 percent of the exposed area and 30 percent of the non-exposed area, but was not associated with any systemic disease.  The Veteran was diagnosed with eczema and recurrent sebaceous cysts. 

Private dermatology records dated in February 2004 show that cysts on the Veteran's right ear and cheek had enlarged.  An examination indicated a nodule in the right ear and right cheek, macules on the back and shoulders, and plaque keratosis on the back.  In March 2004, the Veteran underwent excision of a specimen in the right anti-helix that measured 0.4 centimeters by 0.4 centimeters by 0.2 centimeters and was diagnosed as an epidermoid cyst.  A 4 millimeter specimen on the right cheek was diagnosed as a sebaceous trichofolliculoma.  Lesions were noted on the right ear, right cheek, and right axilla. 

At a June 2004 VA examination, the Veteran reported constant exudation, itching, and crusting.  At that time, the Veteran's skin disability involved areas that were exposed to the sun, including the face, neck, back, and chest.  Over the past twelve months, he had undergone surgery.  On examination, there were signs of skin disease and multiple scars and sebaceous cysts on the Veteran's back, ears, and neck, with hyperpigmentation of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no evidence of ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, or hyperpigmentation.  Skin lesions covered less than 10 percent of the exposed areas, but covered a total of 40 percent of the Veteran's entire body and were associated with systemic disease of chronic inflammation.  The Veteran's skin disability was diagnosed as sebaceous cysts. 

On VA examination in November 2005, the Veteran had sebaceous cysts of the neck, chest, and back.  His skin disability was manifested by recurrent cysts and boils that required lancing and treatment with antibiotics.  Some scarring occurred post lancing.  The Veteran was not receiving any treatment for his skin disability at that time.  Physical examination revealed small scars on the Veteran's neck and back from sebaceous cysts and boils that measured 1 centimeter by 1.1 centimeters.   Several scars were cylindrical in shape while others were rounded and there was no evidence of tenderness or adherence to the underlying structure.  The scars were soft in texture with an elevated surface.

Private dermatology records dated in February 2006 show a history of chronic, draining, and painful cysts since 2002.  Cysts on the right ear, right cheek, and left back had been excised.  On examination of the Veteran's skin, there were numerous subcutaneous nodules on his face, chest, and back that were clinically consistent with epidermal inclusion cysts that became symptomatic and were manifested by pain, drainage, and swelling.  Occasional excision of those symptomatic cysts was medically necessary. 

In a March 2006 statement, the Veteran indicated that his cysts constantly drained and swelled.  His private dermatologist prescribed a special soap and regularly treated the skin disability with over-the-counter medications.  The Veteran also stated that a VA physician prescribed 40 milligrams of Vitamin E which he took daily.  The Veteran contended that his skin disability covered a large part of his body, including his neck, face, entire back, and chest. 

At a VA examination in July 2006, the Veteran complained of recurring cysts.  He also reported some improvement of his condition with Vitamin E tablets.  The Veteran complained of a thirty-six year history of cysts on his chest and back.  Examination of the skin indicated cysts on the neck, chest, and upper and mid-back that measured 1.5 centimeter by 1 centimeter.  While some of the cysts were round, others were irregular in shape and firm in texture with an elevated surface.   However, there was no evidence of tenderness or adherence to the underlying structure.  The skin disorder affected greater than 5 percent of the Veteran's entire body and he was diagnosed with sebaceous cysts of the neck, chest, and back.  He subjectively complained of recurring cysts, some of which were tender and itched.   Objectively, the cysts were palpable and visible.  The Veteran indicated that despite proper hygiene, he continued to experience outbreaks of his skin disorder. 

On VA examination in October 2008, the Veteran complained of recurring cysts on his face, neck, back, and chest manifested by constant itching.  As many as thirty to forty cysts had been surgically removed since 1970 and were treated daily with Isotretinoin and Doxycycline Hyclate every twelve hours.  A VA physician prescribed Clindamycin Phosphate and Benzoyl Peroxide.  The Veteran complained of a repugnant odor and could not wear a neck tie or anything around his neck.  With respect to the back, the Veteran complained of recurring sebaceous cysts with constant itching.  With respect to the chest, he complained of recurring sebaceous cysts and lumps with two or more present on examination that required treatment in the past four months.  The cysts itched and were red in color and emitted a repugnant odor.  Cysts on the check, back, and neck measured approximately 1 centimeter by 1 centimeter and were oval in shape.  There was no evidence of tenderness or any adherence to an underlying structure and the cysts were firm in texture with an elevated surface.  There were numerous scars on the Veteran's back and chest.  The Veteran was diagnosed with sebaceous cysts of the neck and back with multiple cysts and scars on examination.  The examiner opined that the Veteran's condition was symptomatic and that the cysts recurred in large numbers. 

VA medical records dated in January 2009 show the Veteran's complaints of recurring cysts and boils, some of which had become infected, required antibiotics, and were surgically removed.  Treatment included Oxycycline and Isotretinoin. 

On VA examination in January 2009, the Veteran described symptoms of recurring cysts and boils, some of which became infected and required antibiotics.  Several were surgically removed while others were incised and returned.  It was noted that he had about twenty cysts on the neck in the past thirty-five years with flaking skin.  The Veteran's condition was treated with Oxycycline, Benzoyl Peroxide, and Clindamycin Phosphate as needed.  Physical examination revealed cysts on the chest, back, posterior neck, and upper shoulder that measured 0.4 centimeters by 0.4 centimeters and were oval and round in shape.  There was tenderness to palpation.  The Veteran was diagnosed with sebaceous cysts of the neck, chest, shoulder, and back with scars.  The examiner opined that the skin disability had progressed and was active with recurrent sebaceous cysts, subcutaneous cysts, and postsurgical scars. 

VA medical records dated in February 2009 are negative for evidence of active cysts or pustules.  However, it was noted that the Veteran had a recent flare-up of his skin disability that was treated with Doxycycline Hyclate. 

At a June 2010 hearing before the Board, the Veteran testified that his skin disability came and went.  He reported that VA had recently prescribed an antibiotic for flare-ups.  He maintained that his VA examinations were not consistent with the symptomatology of his skin disability.  

The Veteran submitted a private report from his treating dermatologist dated in June 2010 that indicates treatment for several years and a long standing history of severe acne vulgaris.  The dermatologist indicated that the Veteran had been treated with numerous topical and oral antibiotic therapies over the past several years.  Physical examination of the face, chest, and back, revealed numerous papules, nodules, cysts, and scarring.  In some places, the scarring was 0.6 centimeters in width and several of the scars were atrophic and hypertrophic. 

Photographs were subsequently added to the claims file, and they confirm that the Veteran had multiple cysts and post-surgical indentations over his chest, upper back, neck, and face. 

At a VA examination in February 2011, the examiner noted the Veteran's history of an ongoing cyst problem.  The examiner indicated that the Veteran got a couple of cysts at a time and had them lanced by a doctor.  During flare-ups, he was treated with antibiotics.  The Veteran reported to the examiner that he was not in a period of flare at the time of the examination, and that he could not predict when a flare would occur, or how often.  Some years he had several flares and some years he did not have many at all.  The Veteran reported constant itchiness with the cysts.  He denied use of immunosuppressive or corticosteroids during the previous 12 month period.  His current treatment included Clindamycin Phosphate topical solution and Doxycycline Hyclate.  On examination, there were only five scars noted, including one on the neck, two on the chest, one on the back, and one on the shoulder.  The examiner also noted at least two palpable cysts, and indicated that the Veteran had multiple comedone cysts which were oval in shape.  In addition, the examiner indicated multiple raised hyperpigmented cysts.  The Veteran denied tenderness on palpation, but reported pruritis.  The examiner noted that there was no active inflammation, redness, or edema, further suggesting that the Veteran was not in a state of flare at the time of the examination.  The assessment was acne vulgaris, with an effected area on the back, chest, neck, shoulder and face, covering approximately 20 percent of the total body, or 6 percent of exposed areas.

In July 2011, the Veteran submitted additional private treatment records covering a period from June 2010 to April 2011.  Those records note that the Veteran had several cysts removed from his chest by his private doctor.  The removals involved surgical procedures requiring sutures and suture removal.  Photographs accompany these records.  The photographs show the Veteran's chest and neck with pruritic acne covering a significant portion of the chest.

At a January 2013 VA examination, following a review of the claims file, relevant medical history and evidence, and contentions of the Veteran, the examiner diagnosed the Veteran with acne and sebaceous cysts.  The Veteran reported that for forty years, he had experienced up to three to four medical visits most years for removal or drainage of cysts.  The Veteran indicated that he had not been to a physician for one year but drained one lesion on his chest himself.  He reported the use of Tetracycline, Benzoyl Peroxide, Clindamycin gel, and Dial soap to treat his lesions and he denied the use of oral antibiotics for four months.  The Veteran reported that previously affected areas of his skin itched and crusted and he reported difficulty with shaving, especially the left neck and jawline.  The examiner noted that the Veteran's VA treatment reports showed treatment for acne vulgaris associated with open comedones and sebaceous cysts, primarily on the neck and trunk.  The records also showed that the Veteran was placed on Isotretinoin for one month but discontinued use due to potential side effects.  The Veteran was treated for acute flare-ups with Clindamycin and oral Doxycycline.  Physical examination revealed mild scarring of the neck and one cystic lesion of the left face near the left lip and mustache corner.  The examiner noted that the Veteran had been treated with oral Doxycycline for ten days during the past twelve months for treatment of acne/comedones and topical Clindamycin, antiseptic wash, and Benzoyl Peroxide for acne/comedones with constant or near constant use over the past twelve months.  The examiner indicated that the Veteran has not used systemic corticosteroids or other immunosuppressive medications in the past twelve months.  The examiner indicated that the Veteran's acne was deep (deep inflamed nodules and pus-filled cysts) which affected les than 40 percent of his face and neck and areas other than the face and neck.  The examiner also reported that there was evidence of previous acne lesions on the upper to mid-posterior chest, upper anterior chest, neck at jawline and areas just distal to the jaw. and lower cheek line.  The areas were demarcated with ice pick scars (mainly on his trunk), a few raised scar areas, and mildly hypopigmented areas.  No active acne was present at the examination.  Multiple open comedones were present over the anterior and posterior chest, not currently inflamed or infected.  A small raised sebaceous cyst measuring 0.8 centimeters was in line with the left upper lip.  No crusting was noted on examination.  The examiner indicated that the Veteran's skin condition did not impact his ability to work.  The examiner concluded that the Veteran's chronic acne vulgaris was associated with reported multiple open comedones and sebaceous cysts requiring medical treatment visits several times per year.  The examiner stated that there was good medical control with no visible pustules, no inflammatory lesions, and one small sebaceous cyst of the left cheek.  The Veteran reported difficulty with shaving and an inability to wear a necktie when the lesions are active.

The Veteran also underwent an examination to assess the scars associated with his service-connected skin disability performed in conjunction with the VA skin examination in January 2013.  The examiner diagnosed the Veteran with scars as residuals of acne vulgaris/cystic acne.  The examiner indicated that most of the Veteran's scars were relative to surgical excision or drainage of larger cystic lesions acne/sebaceous cysts.  Physical examination revealed that the right and left upper extremities and right and left lower extremities were not affected.  The anterior trunk had one 1.5 centimeter linear scar just below the right breast and multiple TNTC (too numerous to count) superficial non-linear hypopigmented spots along both sides of the sternum and scattered open, nonraised comedones in the same area.  The examiner stated that the multiple TNTC scars affected 40 percent of the anterior chest and 8 percent of the total body area.  Examination of the posterior trunk revealed four ice pick scars on the upper posterior chest; one ice pick scar on the left mid chest, lateral aspect; five ice pick scars near the lumbar spinal column, three on the left and two on the right; five ice pick scars on the right upper posterior chest; and lightly hypopigmented lesions, TNTC, flat, scattered comedones on the posterior cervical area and upper posterior trunk.  The cervical/upper back areas were noted to affect 30 percent of the posterior chest and 6 percent of the total body area.  The area of four ice pick scars on the upper posterior chest was noted to be composed of four punctate, concave scars, each less than 1 centimeter, affecting 1 percent of the posterior trunk and less than 1 percent of the total body.  The area of the five ice pick scars on the lumbar spinal column consist of five punctate, concave scars, each less than 1 centimeter, affecting 1 percent of the posterior trunk and less than 1 percent of the total body.  The area of the five ice pick scars on the right upper posterior chest consisted of five punctate, concave scars each than 1 centimeter, affecting 1 percent of the posterior trunk and less than 1 percent of the total body area.  The examiner concluded that the superficial non-linear scars affected 40 percent of the anterior trunk and 30 percent of the posterior chest.  The examiner indicated that a scar of the left neck was curved, slightly raised beginning distal to the left jaw line extending downward 6 centimeters.  The length and width at the widest part was 6 centimeters x 0.3 centimeters.  A second scar of the face was noted to be on the right neck, distal to the right jawline and consisted of a slightly raised 1 centimeter x 1 centimeter scar.  The examiner indicated that the scars on the Veteran's face were elevated on palpation.  None of the scars or disfigurement of the head, face, and neck resulted in any limitation of function and none of the scars or disfigurement of the head, face and neck impacted the Veteran's ability to work.  The examiner concluded that the severity of the scarring and mild hypopigmentation affected 30 percent of the posterior chest and 6 percent of the total body area; 40 percent of the anterior chest and 8 percent of the total body area; and very mild scarring of the face, not measurable with raised scars on neck measuring 1.8 square centimeters and 1 centimeter square.  Photographs associated with the VA examination are consistent with the physical findings reported on examination.  

Additional private treatment reports dated from June 2010 to October 2012 show treatment for lentigo, warts, acne vulgaris, seborrheic keratosis, and benign nevi of the trunk.  Treatment consisted of Doxycycline tablets as required and incision and drainage of a lesion (described as a furuncle of the trunk) in February 2011.  Physical examination in June 2010 and November 2010 revealed a tan macule on the back, verrucous papules on the right forearm, and open and closed comedones on the chest, back, cysts, and scarring.  An epidermoid cyst was excised from the right upper chest in March 2011 and from the left chest in April 2011.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).

The Veteran is seeking a rating in excess of 30 percent for his service-connected skin disability, which is rated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118 (2012).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2012).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  38 C.F.R. § 4.118 (2012).

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).  Diagnostic Code 7806 also provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118 (2012).  

Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent for a skin disability at any time during the pendency of the appeal.  

At no time during the pendency of the appeal has the Veteran's skin disability been found to affect more than 40 percent of the entire body, more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  In the absence of manifestations required for a higher rating, the Board finds that the weight of the evidence is against the assignment of a higher schedular rating under Diagnostic 7806.  

The Board will now consider whether a higher rating is warranted under any other Diagnostic Code pertaining to disabilities of the skin.  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin.  Specifically, these amendments concern Diagnostic Codes 7800 through 7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, and he has not requested application of the new rating criteria, the new criteria do not apply.  The Board recognizes that those regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of those regulations prior to October 23, 2008. 

Diagnostic Code 7800 rates scars of the head, face, or neck.  A 10 percent rating is assigned when one characteristic of disfigurement is present.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for disfigurement of the head, face, or neck for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

The eight characteristics of disfigurement are:  (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 (2012).

In order to warrant a rating in excess of the currently assigned 30 percent rating, the Veteran's skin disability must be manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or have four or five characteristics of disfigurement.  In this case, the Veteran's skin disability is not manifested by any visible or palpable tissue loss or gross distortion or asymmetry of two features or paired sets of features.  Moreover, the skin disability is manifested by no more than three characteristics of disfigurement for the entire appeal period.  In the absence of manifestations required for a higher rating, the Board finds that the weight of the evidence is against the assignment of a higher schedular rating under Diagnostic Code 7800.

Diagnostic Code 7801 rates scars of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is warranted for an area or areas of at least square inches (39 square centimeters) but less than 6 square inches (77 square centimeters).  A 20 percent rating is warranted for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted for an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating is warranted for an area or areas of 144 square inches (939 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).

In order to warrant a rating in excess of the currently assigned 30 percent rating, the Veteran's skin disability must be manifested by an area 144 square inches or greater.  At no time has the Veteran's skin disability been shown to be manifested by an area of scarring of 144 square inches or greater.  In the absence of manifestations required for a higher rating, the Board finds that the weight of the evidence is against the assignment of a higher schedular rating under Diagnostic Code 7801.  

Diagnostic Code 7802 rates scars not of the head, face, or neck that are superficial and nonlinear.  The highest available rating under Diagnostic Code 7802 is 10 percent for an area or areas of scarring of 144 square inches (929 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2012).  As the Veteran's skin disability is not manifested by a superficial and nonlinear scar, the Board finds that a separate rating or increased rating is not warranted under Diagnostic Code 7802.  

Diagnostic Code 7804 rates unstable or painful scars and provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2012).  The Veteran's scars have not been described as unstable or painful at any time during the pendency of the appeal and the Board finds that no separate or increased rating is warranted under Diagnostic Code 7804.

The Board has considered whether separate ratings could be applied under Diagnostic Code 7806 and any of the Diagnostic Codes from 7800 to 7805.  However, because Diagnostic Code 7806 instructs the rater to assign a rating under that diagnostic code, or under Diagnostic Code 7800 through 7805, depending upon the predominant disability, the Board finds that the schedule does not allow ratings under multiple diagnostic codes here.  Only one rating may be applied under Diagnostic Code 7806, or under a Diagnostic Code 7800 through 7805.  38 C.F.R. §§ 4.14, 4.118 (2012).

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2012).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected skin disability markedly interfered with employment, beyond that contemplated in the assigned rating, or warranted frequent periods of hospitalization.  None of the examiners of record concluded that the Veteran's disability markedly interfered with his ability to maintain employment at any time during the relevant appeal period.  Moreover, the service-connected skin disability did not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown and the schedular rating criteria are not shown to be inadequate.  The schedular rating criteria provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a service-connected skin disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for a skin disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


